DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 2/1/22 has been entered. Claims 1-2, 4-5, 8-17, 21, and 23-26 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-2, 4-5, 8-13, 17 and 23-26 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0009676 (January 12, 2012), hereafter referred to as Mack, in view of Hong et al. (2009) Nature, Vol. 460(7259), 1132-1135, Rajesh et al. (2011) Blood, Vol. 118(7), 1797-1800, including Supplemental Material, and U.S. Patent Application Publication 2012/0196360 (August 2, 2012), hereafter referred to as Okita et al., is maintained. Applicant’s amendments to the claims, arguments, and the Declaration under 37 CFR 1.132 by Dhruv Sareen, Ph.D. (the Sareen Declaration), received on 2/1/22, have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the claims as amended are now drawn to lymphoblastoid cell line cells. According to applicant and the accompanying Sareen Declaration, lymphoblastoid cell line cells are either EBV immortalized B cells or derived spontaneously from peripheral blood B lymphocytes, and both types of lymphoblastoid cell line cells are CD34 negative. The Sareen Declaration cites as evidence Exhibits 2 and 3. It is agreed that lymphoblastoid cell line cells are CD34 negative. The applicant argues that Mack, the primary reference, provides data showing that their reprogramming methodology does not work on CD34 negative cells. According to applicant, Mack only teaches success using CD34+ peripheral blood progenitor cells. Thus, the applicant concludes that Mack does not teach reprogramming of CD34 negative cells and thus cannot be combined with the teachings of Hong et al., Rajesh et al., or Okita et al. The Sareen Declaration also states that they were not able to reliably reprogram LCLs using the methods taught by Rajesh et al. to reprogram LCLs. The Sareen Declaration and applicant’s arguments state that compared to the unreliability of the methods known in the prior art, applicant’s methods were able to achieve the unexpected effect of reprogramming efficiency of LCLs of at least 0.001%. 
In response, it is noted that applicant has amended to claims to recite that the cells to be reprogrammed are “lymphoblastoid cell line cells” rather than “lymphoid cell line cells” as previously claimed. Mack et al., as acknowledged in the rejection of record, does not specifically teach to generate iPSCs from lymphoblastoid cell line cells. Mack et al. primarily teaches to use their methods for generating iPSCs from hematopoietic progenitor cells present in PBMC. However, Mack et al. does teach that other populations of cells can be used to generate iPSC, including cells from cell lines, see paragraphs 90-91 of Mack et al. reproduced below. 
	[0090] Populations of cells for use in the methods described herein may be 
	mammalian cells, such as human cells, non-human primate cells, rodent cells 
	(e.g., mouse or rat), bovine cells, ovine cells, porcine cells, equine cells, 
	sheep cell, canine cells, and feline cells or a mixture thereof.  Non-human 
	primate cells include rhesus macaque cells.  The cells may be obtained from an 
	animal, e.g., a human patient, or they may be from cell lines.  If the cells 
	are obtained from an animal, they may be used as such, e.g., as unseparated 
	cells (i.e., a mixed population); they may have been established in culture 
	first, e.g., by transformation; or they may have been subjected to preliminary 
	purification methods.  For example, a cell population may be manipulated by 
	positive or negative selection based on expression of cell surface markers; 
	stimulated with one or more antigens in vitro or in vivo; treated with one or 
	more biological modifiers in vitro or in vivo; or a combination of any or all 
	of these. 
 
	[0091] Populations of cells include peripheral blood mononuclear cells (PBMC), 
	whole blood or fractions thereof containing mixed populations, spleen cells, 
	bone marrow cells, tumor infiltrating lymphocytes, cells obtained by 
	leukapheresis, biopsy tissue, lymph nodes, e.g., lymph nodes draining from a 
	tumor.  Suitable donors include immunized donors, non-immunized (naive) donors, 
	treated or untreated donors.  A "treated" donor is one that has been exposed to 
	one or more biological modifiers.  An "untreated" donor has not been exposed to 
	one or more biological modifiers. 

Mack et al. also states that their methods can be used to generate iPSCs from CD34 negative cells. See for example paragraph 61 of Mack et al. which states, “ [i]n certain embodiments, certain human hematopoietic progenitor cells may not express CD34, but these cells may nonetheless be converted into iPS cells via the methods disclosed herein” (Mack et al., paragraph 61). While applicant is correct that Mack’s working example depicted in Figure 7 does not show the production of iPSCs from a CD34+ depleted population of cells derived from PBMCs, and shows that in these experiments increased CD34 expression correlates with increased iPSC production in hematopoietic progenitor cells, Mack’s working example also states that the transfection protocol used by Mack et al. favored the transfection of CD34+ cells (Mack et al., paragraph 305). Thus, Mack et al. does not teach that CD34 negative cannot be used to generate iPSCs, rather the Mack working example shows that under conditions in which transfection favors CD34+ cells, iPSC generation is primarily observed in cells expressing CD34. Mack et al. did not test the generation of iPSCs from any lymphoblastoid cell line cells. Thus, it is not agreed that Mack et al. teaches away from generating iPSC from CD34 negative cells or cell line cells, such as lymphoblastoid cell line cell. 
	Furthermore, Mack et al. is not read in a vacuum. The rejection of record is based on the combined teachings of Mack et al., Hong et al., Rajesh et al., and Okita et al. Hong et al. teaches the successful generation of iPSCs from terminally differentiated p53 negative T lymphocytes- cells which are inherently CD34 negative, using Oct3/4, Sox2, Klf4, and Nanog (Hong et al., pages 2-3). Rajesh et al. teaches that large collections of lymphoid cell lines (LCLs) generated by transformation of lymphoid cells with EBV are available internationally to researchers and can be reprogrammed using a cocktail of reprogramming factors and small molecules to generate iPSCs (Rajesh et al., page 1797). The methodology of Rajesh et al. is similar to that of Mack in that Rajesh et al. teaches to transfect lymphoblastoid cell line cells ( LCLs) with oriP/EBNA1 episomal vectors encoding Oct4, Sox-2, Klf-4, c-Myc, Lin-28, and SV40 Large T Antigen, culture of the transfected LCLs in reprogramming media comprising PD0326901, CHIR99021, HA-100, and A-83-01 for 14 days, followed by culture in an induction media for 14 days (Rajesh et al., see page 1797, and online Supplemental Materials- note that a copy of the online Supplemental Materials has been provided by examiner with this action). According to the Sareen Declaration, such lymphoblastoid cell line cells as used by Rajesh et al. are CD34 negative. Thus, both Hong et al. and Rajesh et al. show the successful generation of iPSCs from mature CD34 negative lymphoid cells, and Rajesh et al. in particular provides specific evidence that LCLs as claimed can be reprogrammed using a technique similar to that disclosed by Mack et al. Rajesh et al. further provides evidence that the efficiency of reprogramming human LCLs using this method is at least 0.01% (Rajesh et al., Supplemental Material-particularly Table 2). Thus, all of Mack et al., Hong et al., and Rajesh et al. teach reprogramming of blood derived cells, and in the case of Rajesh et al. lymphoblastoid cell line cells as currently claimed, using similar methods of reprogramming which can result in reprogramming efficiencies of greater than 0.001% as evidenced by Rajesh et al. Further in regards to the statement in the Sareen Declaration that they were not able to reliably generate iPSCs using the Rajesh methodology, it is noted that the Sareen Declaration does not state that they were unable to reproduce the same results obtained by Rajesh et al., but rather that the method was not “reliable”, suggesting perhaps that it worked some times, and not other times. However, the claimed methods do not contain any limitation regarding the reliability of the method and there is no evidence of record that the Rajesh et al. method cannot be used, as demonstrated in their publication, to generate iPSCs from LCLs with an efficiency of greater than at least 0.001%. 
	In addition, the rejection further relied upon Hong et al. for providing the motivation to inhibit p53 to enhance reprogramming of mature lymphoid cells. As set forth in the rejection of record, the methods taught by Mack et al. and Rajesh et al. differ from applicant’s methods in that they do not teach to further include shRNA-p53 as a reprogramming factor in reprogramming lymphoid cells and lymphoid cell line cells. However, it is noted that even in the absence of shRNA-p53 administration, the cited prior art was able to achieve at least 0.001% reprogramming efficiency of cells, including LCLs. Nevertheless, the rejection of record further cited Hong et al. for teaching that the formation of iPS cells from terminally differentiated somatic cells expressing reprogramming factors is suppressed by p53 expression and that inhibition of p53 expression enhances iPS generation from somatic cells including terminally differentiated lymphocytes (Hong et al., pages 1132-133). Hong et al. teaches that p53 can be effectively inhibited by introduction of a vector comprising a nucleic acid encoding shRNA-p53 and that the introduction of nucleic acids encoding four reprogramming factors and shRNA-p53 to somatic cells resulted in increased generation of iPS cells (Hong et al., Figure 2). These teachings of Hong et al. provide a strong motivation to include a vector encoding shRNA-p53 in a method of reprogramming a terminally differentiated lymphocyte taught by Mack et al. and Rajesh et al. in order to increase generation of iPS cells from lymphoblastoid cell line cells. In addition, since Rajesh et al. already demonstrates that practice of the instant methods for reprogramming LCLs without shRNA-p53 has a reprogramming efficiency of 0.01%, the skilled artisan would have had a reasonable expectation of success in achieving increased reprogramming efficiency in the presence of shRNA-p53 of at least 0.1%, as recited in claims 23, and 25, based on Hong’s teaching that suppressing p53 increases generation of iPS cells from mature terminally differentiated lymphoid cells. Thus, in view of the specific evidence provided by Hong et al. and Rajesh et al., applicant’s allegation set forth in their arguments and in the Sareen Declaration that achieving a reprogramming efficiency of 0.001% represents an unexpected result over the prior art of record is not found persuasive.  
Therefore, it is maintained that in view of the motivation provided by Hong et al. to suppress p53 using a nucleic acid encoding shRNA-p53 in methods of generating iPS cells from somatic cells including mature lymphoid cells in order to increase reprogramming, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of Mack et al. and Rajesh et al. and in view of Okita et al. to include the introduction of a vector comprising a nucleic acid encoding shRNA-p53 along with the introduction of vectors encoding reprogramming factors such as Klf4, c-Myc, Lin-28, and SV40 Large T Antigen to lymphoblastoid cell line cells in order to increase the generation of iPS cells from these cells with a reasonable expectation to success of achieving a reprogramming efficiency of at least 0.001% up to at least 0.1%. 

The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0009676 (January 12, 2012), hereafter referred to as Mack, in view of Hong et al. (2009) Nature, Vol. 460(7259), 1132-1135, Rajesh et al. (2011) Blood, Vol. 118(7), 1797-1800, and U.S. Patent Application Publication 2012/0196360 (August 2, 2012), hereafter referred to as Okita et al., as applied to claims 1-13 and 17-21 above, and further in view of US Patent 8,257,941 (September 4, 2012), hereafter referred to as Sakurada et al., is maintained. Applicant’s amendment and response and the Sareen Declaration have been fully considered but has not been found persuasive in overcoming the rejection for reasons of record.
The applicant reiterates their arguments concerning the teachings of Mack, Hong, and Rajesh et al. In response, applicant’s arguments concerning the teachings of Mack, Hong, and Rajesh et al., and the evidence provided by the Sareen Declaration, have been addressed in detail above and have not been found persuasive in overcoming the rejection. As such, the rejection of record stands. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633